Citation Nr: 0904087	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. W.K.


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Veteran and Dr. W.K. provided testimony at an October 
2008 hearing before the undersigned.  A transcript of that 
proceeding is associated with the claims folder. 

Subsequently, in January 2006, the RO increased the 
disability evaluation for the Veteran's service-connected 
PTSD from 30 to 50 percent disabling effective January 27, 
2005.  The Veteran was advised of the grant of the increased 
rating by letter and by the statement of the case (SOC) dated 
in January 2006.  However, he did not withdraw his appeal.  
In accordance with AB v. Brown, 6 Vet. App. 35 (1993), the 
Veteran will generally be presumed to be seeking the highest 
rating available, and it follows that a partial grant of an 
increased rating does not terminate an appeal.  

The Board notes that the record raises an informal claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the Veteran's service-connected 
PTSD (see VA Form 9 received in March 2006).  However, this 
matter is not before the Board and is therefore referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board finds that additional development is required 
before the issue of entitlement to a disability evaluation in 
excess of 50 percent for PTSD can be adjudicated.  
Specifically, it is determined that an examination is 
necessary, for the reasons discussed below.    

In an October 2008 hearing before the Board the Veteran 
testified that his PTSD symptoms worsened since his last 
private medical evaluation dated in May 2006.  Specifically, 
the Veteran stated that he had intensified feelings of 
depression, experienced a lack of sleep, frequent dreams of 
the death of his friends in Vietnam, and that he preferred to 
be alone at all times.  Moreover, the Veteran's attending 
psychologist, Dr. W.K. testified that the Veteran's condition 
has worsened over the past two years, to include a secondary 
diagnosis of dysthymia.  Dr. W. K. further contended that, in 
addition to the Veteran's PTSD, he has a "death imprint," 
which is associated with dysthymia, where the Veteran is 
focused on the death of his friends.  Dr. W.K. also stated 
that the Veteran has problems with rage, anger, and guilt, 
which have progressively gotten worse since the start of the 
Iraq War.  Finally, he stated that the Veteran has been 
suicidal and has had suicidal ideations.  Based on the 
aforementioned, an examination is required to determine the 
current level of severity of the Veteran's service-connected 
PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).           

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the current level of severity of 
his service-connected PTSD.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and/or tests deemed 
to be necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested to include in the 
diagnostic formulation an Axis V diagnosis 
on the Global Assessment of Functioning 
(GAF) Scale.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the Veteran's service- 
connected PTSD.

All opinions expressed should be 
accompanied by a clear rationale consistent 
with the evidence of record.  

2.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claims 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




